Case: 20-50742      Document: 00515694551          Page: 1     Date Filed: 01/05/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                   No. 20-50742
                                                                              FILED
                                                                        January 5, 2021
                                 Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Jesus Lopez-Hernandez,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:20-CR-148-1


   Before Jolly, Elrod, and Costa, Circuit Judges.
   Per Curiam:*
          Jesus Lopez-Hernandez appeals his sentence of 16 months of
   imprisonment and three years of supervised release, which the district court
   imposed following his guilty plea conviction for illegal reentry, in violation of
   8 U.S.C. § 1326. Lopez-Hernandez contends that § 1326(b)’s recidivism


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50742      Document: 00515694551          Page: 2   Date Filed: 01/05/2021




                                    No. 20-50742


   enhancement is unconstitutional because it allows a sentence above the
   otherwise applicable statutory maximum of two years of imprisonment and
   one year of supervised release, see § 1326(a); 18 U.S.C. §§ 3559(a)(5),
   3583(b)(3), based on facts that are neither alleged in the indictment nor found
   by a jury beyond a reasonable doubt. He concedes that the issue is foreclosed
   by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he seeks to
   preserve the issue for further review. The Government moves, unopposed,
   for summary affirmance, asserting that Lopez-Hernandez’s argument is
   foreclosed.
          The parties are correct that Lopez-Hernandez’s assertion is
   foreclosed by Almendarez-Torres. See United States v. Wallace, 759 F.3d 486,
   497 (5th Cir. 2014); United States v. Pineda-Arrellano, 492 F.3d 624, 625-26
   (5th Cir. 2007).    Accordingly, the motion for summary affirmance is
   GRANTED, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969), the Government’s alternative motion for an extension of time to
   file a brief is DENIED, and the judgment of the district court is
   AFFIRMED.




                                         2